DETAILED ACTION
This is the first office action regarding application number 16/313169 filed on December 26, 2018, which is a 371 of PCT/EP2017/065215, filed on June 21, 2017, which claims benefit of EP16177601.8, filed on July 01,2016. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in European Patent Office on July 01, 2016. It is noted, however, that applicant has not filed a certified copy of EP16177601.8 application as required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on March 19, 2021 is acknowledged.  The traversal is on the ground(s) that as argued on Page of the reference filed on March claims 1 and 16 are both directed to microwave feeding systems for a microwave oven or an oven with microwave heating functions. Claims 1 and 16 share multiple features”. The Applicant also amended claim 16 to add the word “straight” and states that “claim 1 (as well as amended claim 16) recite that the magnetron, the rectangular waveguide, and the cylindrical cavity are connected in straight series, which means that the components are arranged in such a way that the microwaves propagate along a straight path within the microwave feeding system, from the magnetron through the cylindrical cavity as-claimed.”  
This is not found persuasive. Applicant’s arguments do not appear to address the standard for the concept of unity of invention in 371 applications. See MPEP 1893.03(d). Groups I-III break unity because even though Groups I-III all require the same technical feature as discussed in the previous Office Action, and as discussed below, this technical feature is not a “special technical feature” as it does not make a contribution over the prior art, including US5204503 and US4335290 as discussed previously and McKee et al. as discussed below. 
As mentioned in the prior office action filed on February 01,2021 Group I, claims 1-13 are drawn to a microwave feeding system whereas Group II, claims 14-15 are drawn to a microwave oven or an oven with microwave heating 
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 19, 2021.
Specification
The abstract of the disclosure is objected to because the abstract is more than 150 words..  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 
Claim Objections
Claim 14-17 are objected to because of the following informalities:  these claims are not marked as “withdrawn” on the claims filed on March 19, 2021 since they are not elected by the Applicant. Appropriate correction is required.
Claim  13 is objected to because of the following informalities:  a noun is missing in line 3, after the word cylindrical in “antenna motor and the cylindrical”.  Appropriate correction is required.
Claim Interpretation
The cited “encloses at least partially” in claim 1 is interpreted as part of the shaft is overlapping with the inner cavity.
The cited “connected in straight series” is interpreted as the magnetron, waveguide, and cavity are coupled with one another such that microwaves can travel through them.
The cited “quadruple antenna” is interpreted as an antenna with four blades or four parts.
The cited “longitudinal axis of the rectangular waveguide
The cited element “antenna and the shaft are formed as a single-piece part” in claim 7 is interpreted as antenna and shaft are joined to work together.
The cited element “rotation axis of the omnidirectional antenna corresponds with a symmetry axis of the cylindrical cavity” is interpreted as the rotation axis of antenna is related to the symmetry axis of the cavity.
The cited element “cover plate” is a flat piece of material or a piece of material coated with a different material according to Merriam-Webster dictionary.
Claim 13 is interpreted as the rectangular waveguide, the Chebyshev waveguide transformer, the cylindrical cavity, the inner cavity and/or the choke filter are made of metal. The rectangular waveguide further comprising at least one choke filter arranged between the antenna motor and the cylindrical cavity. 
The cited “Chebyshev waveguide transformer” is interpreted as any waveguide that shows any characteristic features of a Chebyshev filter.
The cited “omnidirectional antenna” is interpreted as an antenna that radiates energy in multiple directions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed 
Claims 1,7,9,10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiellano et al., US5204503 (hereafter Maiellano et al.) and further in view of Teich, US4335290 (hereafter Teich).
Regarding claim 1, Maiellano et al. teaches
“A microwave feeding system for a microwave oven or an oven with microwave heating function,” (microwave feed arrangement for a microwave oven in Fig. 2 and Column 5, lines 45-50)
“wherein: - the microwave feeding system comprises a magnetron, a rectangular waveguide  and a cylindrical cavity,” (Fig. 2 teaches magnetron 54, rectangular waveguide 56, cylindrical cavity 100)
“the cylindrical cavity is connected or connectable to an oven cavity,” 
“a rotatable omnidirectional antenna is arranged inside the cylindrical cavity,” (Fig. 4 and column 10, lines 11-13 teaches a rotating antenna 60 inside a cylindrical member 100. Fig. 4 and column 12, lines 43-46 teaches that antenna 60 is rotated 360 degree along its rotational axis by arrow 156 as well as moved up and down vertically hence antenna 60 corresponds to being omnidirectional.)
“the omnidirectional antenna is driven by an antenna motor,” (Fig. 4 and column 12, lines 11-33 teaches antenna 60 is rotated by motor 142 through gears and shaft)
“the omnidirectional antenna is connected to the antenna motor via a shaft” (Fig. 4 and column 12, lines 11-33 teaches antenna 60 is rotated by motor 142 through gears and shaft 120) 
“an inner cavity is arranged inside the cylindrical cavity,” (Fig. 4 and column 11, lines 9-23 teaches inner cavity 58 arranged coaxially inside cylindrical cavity 100)
“the inner cavity is arranged coaxially to the cylindrical cavity,” 
“the inner cavity encloses at least partially the shaft,” (Fig. 4 and  Column 11, lines 27-30 teaches “Coaxial probe 58 has a central aperture through which an antenna shaft 120…..extends, as shown by the dotted lines.”)
“and - the inner cavity and the shaft are arranged coaxially to each other,” (Fig. 4 and  Column 11, lines 27-30 teaches “Coaxial probe 58 has a central aperture through which an antenna shaft 120…..extends, as shown by the dotted lines.”)

    PNG
    media_image1.png
    522
    878
    media_image1.png
    Greyscale

Fig. 2 of Maiellano et al. teaches oven with microwave feeding system
“wherein the magnetron, the rectangular waveguide and the cylindrical cavity are connected in straight series,” (The cited “connected in straight series” is 

    PNG
    media_image2.png
    504
    674
    media_image2.png
    Greyscale

Fig. 4 of Maiellano et al. teaches a wider inner cavity 58 encloses shaft 120
However, Maiellano et al. does not teach a conductive shaft, elliptically polarized waves, phase shifter antenna, and the diameter of cylindrical cavity.
Teich teaches a microwave heating system with a rotary blower and microwave radiator.  Teich teaches
“the omnidirectional antenna is connected to the antenna motor via a shaft made of conductive material,” (Column 2, lines 56-58 teaches “Radiating structure 26 is supported on the central conductor 28 of coaxial structure 24” and connected to the motor 32 which rotates shaft 28 and hence antenna 26.  Fig. 1 and column 5 lines 28-35 teaches “the three radiating patterns rotate to form toroids having different average diameters in the heating cavity” where toroids are well known in the art as donut shaped wave patterns that are omnidirectional.)
“ wherein the microwave feeding system provides elliptically polarized TEM electromagnetic waves for the oven cavity,” 
“and wherein the omnidirectional antenna acts as a continuous phase shifter,” (Column 4, lines 30-55 teaches “energy coupled into the  radiating structure 26.. excites waves in the TEM mode” and “the waves are radiated into the cavity”. Moreover, “The polarization of said waves are at approximately 120 degrees to each other and the phase of each of the waves from its point of radiation from conductor 28 is different.” Hence the antenna works as a continuous phase shifter. )
“and wherein an inner diameter of the cylindrical cavity is between 0.75 and three multiples of a wavelength of microwaves guided within said cylindrical cavity.” (Column 4, lines 55-65 of Teich teaches that the width of waveguides are made greater than the waveguide cut-off, for example, 3/4 to 5/4 of a free space wavelength of the microwave frequency.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the microwave feeding system of Maiellano et al. to make the shaft conductive, make the antenna a phase shifter to generate elliptically polarized TEM waves, and design the cavity diameter to be within 3/4 to 5/4 of the microwave wavelength as taught by Teich. One of ordinary skill in the art would have been motivated to do so in order to more uniformly heat different sizes and shapes of bodies as taught by Teich in 
Regarding claim 7, Maiellano et al. teaches
“The microwave feeding system according to claim 1, wherein the omnidirectional antenna and the shaft are formed as a single-piece part.” (Column 10, lines 30-32 and Fig. 4 teaches “antenna element 60 is secured to antenna shaft 120 by any suitable means and here, by a screw 124” and hence they are moved together as a single piece by the antenna motor 142.)
Regarding claim 9, Maiellano et al. teaches
“The microwave feeding system according to claim 1, wherein a rotation axis of the omnidirectional antenna corresponds with a symmetry axis of the cylindrical cavity.” (Fig. 2 and 4 teach that cylindrical member 100 is disposed concentrically around antenna element 60 and 100 is symmetrical with respect to the rotation axis of the antenna.)
Regarding claim 10, Maiellano teaches
“The microwave feeding system according to claim 1, wherein the inner cavity is formed as a cylinder barrel,” (Fig. 4 and Column 10, lines 23-25 teaches 
“wherein an inner diameter of the inner cavity is between 1.1 and five multiples of a diameter of the shaft enclosed by said inner cavity.” (From Fig. 4 it is established that the diameter of probe 58 is at least 1.1 times the diameter of the shaft 120, which is shown by dotted line. Moreover, in the case where the claimed ranges overlap ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP 2144.05-I.)
Regarding claim 12, Maiellano Jr. et al. teaches
“The microwave feeding system according to claim 1, further comprising at least one cover plate made of dielectric material and arranged or arrangeable between the cylindrical cavity and the oven cavity.” (Fig. 2 and column 8, lines 61-62 teaches grease shield 96, made of plastic or glass, placed between cylindrical cavity 100 and oven cavity 14.)
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiellano et al., US5204503 (hereafter Maiellano et al.) and further in view of Teich, US4335290 (hereafter Teich) as discussed in claim 1 above and further in view of ece4333notes (hereafter 4333).
Modified Maiellano et al. teaches impedance matching between magnetron and oven cavity through coaxial probe 58 which is interconnected between the rectangular waveguide and cylindrical cavity 100. However, it does not explicitly teach a Chebyshev waveguide transformer in the feeding system for impedance matching.
4333 teaches a Chebyshev multi section matching transformer. 4333 teaches
“The microwave feeding system according to claim 1, wherein a Chebyshev waveguide transformer is interconnected between the rectangular waveguide and the cylindrical cavity.” (Page 45 teaches “Using the properties of Chebyshev polynomials, we may design matching networks with a reflection coefficient at or below some prescribed level over a wide bandwidth.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the feeding system in modified Maiellano et al. as a Chebyshev transformer to match impedance as taught by 4333. One of ordinary skill in the art would have been motivated to do so in order to “deliver maximum power from the source to the load” as taught by 4333 in page 1.  
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiellano et al., US5204503 (hereafter Maiellano et al.) and further in view of Teich, US4335290 (hereafter Teich) as discussed in claim 1 above and further in view of Yoshino et al., US5986249 (hereafter Yoshino et al.).
Regarding claim 3, Modified Maiellano et al. teaches omnidirectional rotating antenna with blades however it does not explicitly teach an antenna with four blades. 
Yoshino et al. teaches a microwave oven for cooking. Yoshino et al. teaches,
“The microwave feeding system according to claim 1, wherein the omnidirectional antenna is a quadrupole antenna and includes four blades.” (Fig. 75 teaches four antenna blades 189 connected to waveguide 3)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the omnidirectional antenna in modified Maiellano et al. with four blades.  One of ordinary skill in the art would have been motivated to do so in order to change “the matching state” of a load seen from the magnetron “by the position of the stirrer vane 189” as taught by Yoshino et al. in page 43, lines 4-5.  

    PNG
    media_image3.png
    548
    563
    media_image3.png
    Greyscale

Fig. 75 of Yoshino et al. teaches antenna with four blades
Regarding claim 4, modified Maiellano et al. does not explicitly teach that the parts of the omnidirectional antenna are in one plane. Yoshino et al. teaches
“The microwave feeding system according to claim 3, wherein the blades of the omnidirectional antenna extend within one plane.” (Fig. 74,75,76,77 teaches antenna blades 189 in one plane)

    PNG
    media_image4.png
    561
    725
    media_image4.png
    Greyscale

Fig. 74 of Yoshino et al. teaches blades 189 of the antenna in one plane parallel to the longitudinal axis of the waveguide and perpendicular to the rotation axis of the antenna.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the omnidirectional antenna in modified Maiellano et al. with four blades in one plane.  One of ordinary skill in the art would have been motivated to do so in order to change 
Regarding claim 5, modified Maiellano  et al. does not explicitly teach that the parts of the omnidirectional antenna are in one plane. Yoshino et al. teaches
“The microwave feeding system according to claim 4, wherein the plane of the blades of the omnidirectional antenna extends parallel to a longitudinal axis of the rectangular waveguide.” (Fig. 74 teaches the horizontal plane of the blades is parallel to the longitudinal axis of rectangular waveguide 3)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the omnidirectional antenna in modified Maiellano Jr. et al. with four blades in one plane parallel to the longitudinal axis of the rectangular waveguide.  One of ordinary skill in the art would have been motivated to do so in order to change “the matching state” of a load seen from the magnetron “by the position of the stirrer vane 189” as taught by Yoshino et al. in page 43, lines 4-5.  
Regarding claim 6, modified Maiellano et al. does not explicitly teach that the blades of the omnidirectional antenna are in one plane. Yoshino et al. teaches
“The microwave feeding system according to claim 4, wherein the plane of the blades of the omnidirectional antenna extends perpendicular to a rotation axis of said omnidirectional antenna.” (Fig. 74 teaches the plane of the blades is perpendicular to a rotation axis of the antenna)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the omnidirectional antenna in modified Maiellano  et al. with four blades in one plane perpendicular to the rotation axis of the antenna. One of ordinary skill in the art would have been motivated to do so in order to change “the matching state” of a load seen from the magnetron “by the position of the stirrer vane 189” as taught by Yoshino et al. in page 43, lines 4-5.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiellano et al., US5204503 (hereafter Maiellano et al.) and further in view of Teich, US4335290 (hereafter Teich) as discussed in claim 1 above and further in view of McKee et al., US6008483 (hereafter McKee et al.).
Modified Maiellano et al. does not teach the diameter of the cylindrical cavity. McKee et al. teaches a microwave oven excitation system comprising a cylindrical microwave launcher for radiating microwave energy into a heating cavity of a microwave oven which is mounted adjacent to the heating cavity, a quarter-wave matching waveguide secured to the launcher, a rectangular waveguide secured to the quarter-wave matching waveguide, and a source of 
“The microwave feeding system according to claim 1, wherein an inner diameter of the cylindrical cavity is between 1.5 and two multiples of the wavelength of the microwaves guided within said cylindrical cavity.” (Column 5, lines 12-15 and Fig. 3 teaches “the diameter of launcher 26 is preferably at least 1.5 times the wavelength, i.e., at least 1.5 times 4.82 inches for a nominal frequency of 2450 MHZ.” Launcher in McKee et al. corresponds to the cylindrical cavity of the current application.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the diameter of cylindrical cavity in modified Maiellano  et al. as 1.5 times of the wavelength as taught by McKee et al. One of ordinary skill in the art would have been motivated to do so in order to “direct microwave energy transmitted from the quarter-wave matching waveguide 24 to a heating cavity” as taught by McKee et al. in Column 4, lines 6-8. Moreover, in the case where the claimed ranges overlap ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP 2144.05-I.

    PNG
    media_image5.png
    694
    846
    media_image5.png
    Greyscale

Fig. 3 of McKee et al. teaches a microwave feeding system
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiellano et al., US5204503 (hereafter Maiellano et al.) and further in view of Teich, US4335290 (hereafter Teich) as discussed in claim 1 above and further in view of Osepchuk et al., US6118112 (hereafter Osepchuk et al.).
Maiellano et al. teaches choke filter in the microwave oven to prevent radiation leakage. However Maiellano et al. does not explicitly teach a choke filter 
“The microwave feeding system according to claim 1, further comprising at least one choke filter arranged between the antenna motor and the cylindrical cavity.”  (Fig. 1 and 2 teaches a choke filter 22 arranged between antenna motor housing 15 and gap 30. Column 6 lines 56-57 teaches “the knob 22 alternatively could be mounted to the ceiling ” )
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the feeding system in modified Maiellano  et al. as to include a choke filter as taught by Osepchuk et al. between antenna motor and cylindrical cavity 100. One of ordinary skill in the art would have been motivated to do so in order to suppress radial leakage, uncontrolled excitations and arcing” as taught by Osepchuk et al. in abstract. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiellano et al., US5204503 (hereafter Maiellano et al.) and further in view of Teich, US4335290 (hereafter Teich) and ece4333notes (hereafter 4333)as discussed in claim 2 above and further in view of Osepchuk et al., US6118112 (hereafter Osepchuk et al.) and McKee et al.
Maiellano et al. teaches 
“The microwave feeding system according to claim 2, wherein the rectangular waveguide,…… the Chebyshev waveguide transformer, the cylindrical cavity, the inner cavity and/or the choke filter are made of metal.” (Column 3, lines 49-50 teaches cooking cavity 14 made of stainless steel or other conductive material. Column 10, lines 11-15 teaches cylindrical cavity 100 is made of any suitable conductive material such as stainless steel.) 
However, Maiellano et al. does not teach whether waveguide, waveguide transformer, and choke filter are made of metal. 
McKee et al. teaches 
Rectangular waveguide 23, and tapered waveguide transformer 24 made from stainless steel in Column 6, lines 17-20. The tapered quarter wave length transformer is well known in the art to be designed as Chebyshev transformer.
Osepchuk et al. teaches
Oven cavity 1 made of metal in column 3, lines 61-65 and Knob 22, aka choke filter, made of metal in column 6, lines 18-20.
“further comprising at least one choke filter arranged between the antenna motor and the cylindrical” (Similar scope to claim 11 and hence rejected under the same argument.)

    PNG
    media_image6.png
    504
    872
    media_image6.png
    Greyscale

Fig. 2 of Osepchuk et al. teaches choke filter 22
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the feeding system in modified Maiellano et al. to design the waveguide, transformer, and choke filter to be made of metal as taught by McKee et al. and Osepchuk et al. One of ordinary skill in the art would have been motivated to do so in order to suppress radiation leakage by the choke filter and oven cavity as taught by Osepchuk et al. in abstract and to “direct microwave energy transmitted from the quarter-wave matching waveguide 24 to a heating cavity” as taught by McKee et al. in Column 4, lines 6-8. Moreover, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v.                                                        
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761